27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Doris Asare DARTEY, Petitioner,v.IMMIGRATION and NATURALIZATION SERVICE, Respondent.
No. 93-3517.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1994.Filed:  June 22, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Having considered the record and the parties' briefs, we conclude the order of the Board of Immigration Appeals is clearly correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation